Citation Nr: 0005157	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for dermatitis, to include 
fungus infection of the fingers and toes, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issue listed on the title page of this decision.  While 
the Board regrets the delay associated with this remand, this 
action is necessary to ensure that the veteran's claim is 
fairly adjudicated.

Generally, any pertinent evidence that is accepted by the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case (SSOC), 
unless the veteran or his representative waives this 
procedural right.  See 38 C.F.R. § 20.1304(c) (1999).  This 
procedural requirement has not been met in this case.  

Additional evidence is shown to have been associated with the 
veteran's claims folder that has not been considered by the 
RO.  Specifically, this evidence is shown to have been 
received by the RO on August 18, 1998, subsequent to the RO's 
issuance of the May 1998 statement of the case (SOC).

Review of this evidence shows that it consists of medical 
records from the VA Medical Center in Buffalo, New York, in 
the form of:  consultation notes (April and July 1998); 
discharge summaries (July/August 1996, September 1996, 
March/April 1997, and February and April 1998); occupational 
therapy notes (June 1998); outpatient pharmacist treatment 
plans (November 1997 and May 1998); operative reports (August 
and September 1996, and February and May 1998); nursing notes 
(July 1996 and April 1998); pulmonary function test results 
(July 1997); counseling records (August 1996); and nutrition 
notes (August 1996).  A review of the record shows that some 
of the newly submitted evidence, such as the July/August and 
September 1996 and March/April 1997 discharge summaries was 
previously associated with the veteran's claims folder.  
Specifically, this evidence was of record at the time of the 
May 1998 SOC.  However, further review indicates that some of 
the submitted evidentiary documentation was not of record at 
such time.  

Evidence submitted subsequent to the RO's issuance of the May 
1998 SOC, and which is not shown to have been previously 
associated with the record, is noted to include some of the 
VA medical records cited above; specifically, those dated 
subsequent to November 1997.  Newly submitted pertinent 
evidence is shown to include the February and April 1998 
discharge summaries, which are noted to, in part, involve 
treatment for and/or examination of, the veteran's skin.

In essence, neither the veteran nor his representative has 
indicated that the veteran's right to have this evidence 
initially considered by the RO has been waived.  Therefore, 
this case must be remanded in accordance with 38 C.F.R. 
§§ 19.31 and 20.1304(c) (1999).  See also 38 C.F.R. § 19.9 
(1999).

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is necessary prior to additional 
appellate review.  Accordingly, this case is REMANDED for the 
following action:

The RO should review the evidence 
submitted by the veteran subsequent to 
the issuance of the May 1998 SOC and 
adjudicate the issue currently on appeal, 
as shown on the title page of this 
decision.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
SSOC that addresses this evidence, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review, as 
appropriate.

The purpose of this REMAND is to ensure satisfaction of due 
process concerns.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran unless he 
is so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


